Citation Nr: 0723563	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right eye injury. 

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right leg injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J.Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1970 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

In May 2007, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  


FINDINGS OF FACT

1. In a rating decision, dated June 1995, the RO denied the 
veteran's application to reopen the claim of service 
connection for residuals of a right eye injury; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision.  

2. The additional evidence presented since the rating 
decision in June 1995 by the RO does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a right eye injury.

3. In a rating decision, dated June 1995, the RO denied the 
service connection for residuals of a right leg injury; after 
the veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the rating decision.  

4. The additional evidence presented since the rating 
decision in June 1995 by the RO does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a right leg injury.




CONCLUSIONS OF LAW

1. The rating decision in June 1995, denying the application 
to reopen the claim of service connection for residuals of a 
right eye injury, became final; and the additional evidence 
presented since the rating decision is not new and material, 
and the claim of service connection for residuals of a right 
eye injury is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

2. The rating decision in June 1995, denying service 
connection for residuals of a right leg injury, became final; 
and the additional evidence presented since the rating 
decision is not new and material, and the claim of service 
connection for residuals of a right leg injury is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the type of the evidence necessary to reopen the 
claim, and the evidence that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated August 2003 and in March 2006.  In the notice, 
the veteran was informed that in order to reopen the claim of 
service connection, he must submit new and material evidence, 
and the notice included the type of evidence necessary to 
establish the underlying claim of service connection.  The 
veteran was informed of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf. He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the effective date, 
that is, the date of receipt of the claims and for the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 

of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim disability); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (new and material evidence and evidence 
to establish the underlying claim).

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim to reopen and 
the clam of service connection are denied, no disability 
rating can be awarded as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to the timing error as to degree of disability 
assignable.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Under 38 U.S.C.A. § 5103A, VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  Although the 
veteran's representative requested a VA examination prior to 
adjudicating the current claims, as new and material evidence 
has not been presented a VA medical examination or medical 
opinion is not authorized.  38 C.F.R. § 3.159(c)(4)(iii).  As 
there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standard

A claim that has been denied in rating decision by the RO and 
that has become final may not thereafter be reopened and 
allowed, unless new and material evidence has been presented 
or secured with respect to the claim.  38 U.S.C.A. §§ 5108, 
7105(c). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
service connection, but the evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.

Procedural and Factual Background

The veteran filed his original claim of service connection 
for residuals of a right eye injury in December 1974.  In a 
rating decision, dated in July 1975, the RO denied service 
connection on grounds that a right eye injury was not shown 
during service.  The evidence then of record consisted of the 
service medical records, showing that distant vision was 
20/15 in the right eye.  After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and the rating 
decision of July 1975 became final by operation of law. 

In March 1995, the veteran applied to reopen the claim of 
service for residuals of a right eye injury and he filed a 
claim of service connection for residuals of a right leg 
injury.  



In a rating decision in June 1995, the RO denied the 
veteran's application to reopen the claim of service 
connection for residuals of a right eye because the 
additional evidence was not new and material.  The additional 
evidence consisted of a report of an eye examination, showing 
20/20 vision in the right eye. 

The RO also denied service connection for residuals of a 
right leg injury because a right leg injury was not shown 
during or since service.  The evidence consisted of the 
service medical records and private medical records, covering 
the period from 1991 to 1994. 

After the veteran was notified of the adverse determinations 
and of his appellate rights, he did not appeal the rating 
decision of June 1995 and the rating decision, denying the 
application to reopen the claim of service connection for 
residuals of a right eye injury and the claim of service 
connection for residuals of a right leg injury, became final. 

Current Claims

The veteran filed his current claims to reopen in July 2003. 

The denial of the claims in June 1995 by the RO was based on 
a lack of evidence of a right eye injury or right leg injury 
during or since service.  Accordingly, for evidence to be new 
and material, it would have to tend to show that any current 
residuals of a right eye injury or current residuals of a 
right leg injury are linked to an in-service injury or 
disease.

The additional evidence since the rating decision of June 
1995 consists of private and VA medical records, covering the 
period from 2000 to 2004.  

The records show a history of a foreign body injury to the 
right eye (January 2004) and right leg pain after a fall in 
the military (May and August 2004). 

In May 2007, the veteran testified that he injured his right 
eye in service when a foreign body lodged in his eye.  He 
also testified that he injured his right leg in a fall aboard 
ship, which consisted of an abrasion on his shin. 

The additional evidence is not new and material because it 
does not relate to the unestablished fact necessary to 
substantiate the claims, that is, medical evidence of current 
residuals of either a right eye injury or a right leg injury 
attributable to an injury during service.  And the veteran's 
testimony to the extent that he associates any current right 
eye or right leg problem to an injury during service does not 
serve as a predicate to reopen the previously denied claims.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim). 

As the additional evidence is not new and material, the 
claims of service connection for residuals of a right eye 
injury and residuals of a right leg injury are not reopened 
and the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a right eye 
injury is not reopened and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for residuals of a right leg is 
not reopened and the appeal is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


